Filed 5/15/13 Estate of Giraldin CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


Estate of WILLIAM A. GIRALDIN,
Deceased.
___________________________________                                    G041811

CHRISTINE GIRALDIN et al.,                                             (Super. Ct. No. A240697)

     Plaintiffs and Respondents,                                       ORDER DENYING REQUEST FOR
                                                                       PUBLICATION, DENYING
         v.                                                            PETITION FOR REHEARING,
                                                                       AND MODIFYING OPINION; NO
TIMOTHY GIRALDIN et al.,                                               CHANGE IN JUDGMENT

     Defendants and Appellants.



                   The request for publication contained in the letter filed April 30, 2013 by
attorney William A. Salzwedel is DENIED. The clerk of this court is directed, pursuant
to rule 8.1120(b) of the California Rules of Court, to forward to the Supreme Court,
within 15 days of the finality of the opinion in this case, a copy of attorney Salzwedel’s
request, together with a copy of the opinion, and this denial order. It does not appear that
our opinion meets the standards set forth in California Rules of Court, rule 8.1105(c);
attorney Salzwedel’s letter is merely a vehicle to express disagreement with the merits of
the decision.
                The petition for rehearing filed by Appellant Timothy Giraldin May 2, 2013
is DENIED.
                The opinion filed April 16, 2013 is hereby modified in the following
particulars:
                (1) On page 7 of the slip opinion, replace “The surcharge order was” in the
second full paragraph with the words “The two surcharge orders were” such that the
sentence now reads: “The two surcharge orders were based on the trial judge’s
determination that by 2001 William lacked the mental capacity to authorize the
SafeTzone investment or any other transaction Timothy undertook with regard to the
trust.”
                (2) On page 13 of the slip opinion, replace the first sentence of the
disposition with: “The two surcharge orders discussed in this opinion and based on
Timothy’s actions during William’s lifetime are reversed, and the matter remanded for
further proceedings consistent with this opinion.”
                These modifications do not affect a change in judgment.




                                                   BEDSWORTH, ACTING P. J.
I CONCUR:



ARONSON, J.




                                               2